Citation Nr: 1141271	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for left knee degenerative joint disease (DJD), to include as secondary to service-connected low back disability.

3.  Entitlement to a separate rating for left lower extremity numbness/radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In September 2007, the RO denied entitlement to service connection for left knee DJD.  In February 2009, the RO denied entitlement to a separate rating for left lower extremity radiculopathy.  In October 2010, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  The record was left open for the Veteran to submit additional evidence, and he did so, along with a waiver of initial RO review of this evidence.  The Board will therefore consider this evidence.  38 C.F.R. § 20.1403(c) (2010).

The above issues were properly appealed.  The Board notes that the RO, in February 2009, denied entitlement to service connection for left hip disability.  The RO received new and material evidence as to this claim and reopened it and denied it on the merits in April 2010.  See 38 C.F.R. § 3.156(b) (providing for reopening of a claim when new and material evidence is received within the one year appeal period following denial of claim).  Separately, in July 2009, the RO denied entitlement to an increased rating for a disability characterized as service connected degenerative disc disease (DDD) at L3-5 with left leg numbness (previously residuals of low back strain, to now include left leg numbness/radiculopathy).  In August 2010, the RO issued a statement of the case (SOC) continuing the denial of entitlement to a rating higher than 20 percent for DDD at L3-5, with left leg numbness.  In May 2011, the RO issued a SOC continuing the denial of entitlement to service connection for left hip disability.  However, the Veteran did not file a substantive appeal as to either the DDD or left hip claims, and at the beginning of the Board hearing, the undersigned indicated that, "Prior to the hearing we clarified the issues," and that those issues are the ones listed on the title page.  In these circumstances, the issues of entitlement to service connection for a left hip disability and and an increased rating for DDD at L3-5 with left leg numbness/radiculopathy are not on appeal before the Board.  38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed notice of disagreement and, after an SOC has been furnished, a timely filed substantive appeal).  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).


FINDINGS OF FACT

1.  Neither anxiety nor PTSD is related to service.

2.  Left knee DJD is unrelated to service-connected lumbar spine disability.  Left knee DJD was not manifest during service or within one year of separation.

3.  That portion of the Veteran's lumbar spine disability that has been characterized as left leg numbness/radiculopathy warrants a separate rating as an associated objective neurologic abnormality.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include an anxiety disorder and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).

2.  Left knee DJD is not proximately due to, the result of, or aggravated by service-connected diseae or injury.  1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria have been met for a separate rating for left leg numbness/ radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2011).

4.  Left knee DJD was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for left knee disability on a secondary basis.  In a September 2008 letter, the RO notified the Veteran of the evidence needed to establish entitlement to a separate rating for left leg numbness/radiculopathy.  In an August 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD.  The RO enclosed with this letter a questionnaire with regard to PTSD.

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2007, September 2008, and August 2010 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the September 2008 and August 2010 letters, as well as an April 2008 letter.  The April 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA examinations as to each of the claims.  For the reasons discussed below, these examinations were adequate.

Moreover, during the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  The file was left open for 60 days in order to allow him time to submit additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2011) was applicable to Board hearings in July 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for an acquired psychiatric disorder and for left knee DJD, and entitlement to a separate rating for left lower extremity numbness/radiculopathy are thus ready to be considered on the merits.


Applicable Legal Principles

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy.  As discussed below, the Veteran served in Vietnam and faced incoming rocket, mortar, and sniper fire on a base in Vietnam.  However, a finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, Navy Achievement Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Navy Unit Commendation Medal, none of which, by themselves, demonstrate combat.  In addition, the Veteran's military occupation specialty (MOS) was indicated to be related to the civilian occupation of stock-control clerk.  Moreover, the Veteran's August and November 2010 PTSD questionnaire responses indicated that his duties involved occasional patrol and faced rocket, mortar, and sniper fire as a machine gunner as well as records keeper for supplies.  He did not, however, describe an actual fight or encounter with a military foe or hostile unit or instrumentality.  Finally in this regard, although the Veteran indicated that he received the Navy Unit Citation with combat "V," his DD Form 214 lists only the Navy unit Commendation Medal with no reference to a "V" device, and the Board finds the official record to be of greater probative value than the Veteran's recollection in this regard.

Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's May 2007 secondary service connection claim, is potentially applicable.  However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

As to PTSD, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire.  Id.

Acquired Psychiatric Disorder

The Veteran claims that he has PTSD due to multiple stressors.  He faced incoming rocket, mortar, and sniper fire on a base in Vietnam.  He was forced to take shelter without a weapon.  He saw a Vietnamese villager burned to death during a rocket attack.  He was on patrol that went out after a helicopter went down and the pilot and copilot were completely burned.

Regardless of the Veteran's claimed stressors, however, his claim must be denied because the preponderance of the evidence reflects that he does not have PTSD based on any service-related stressor.  Specifically, the psychologist who conducted the September 2010 VA psychiatric examination, concluded that the Veteran did not meet criteria B of the DSM-IV PTSD criteria, based on the Mississippi Scale PTSD test and after detailed review of the claims file and a thorough examination.  He explained that, while the Veteran's reported stressor was likely due to fear of hostile military activity, his symptoms did not meet the DSM-IV criteria to qualify for a diagnosis of PTSD.  He also noted that all three PTSD screens since 1999 were negative.  There is also an August 2011 Center for Mental Health Intake/Report Process prepared by a Licensed Clinical Professional Counselor (LCPC).  The LCPC noted that the Veteran related his experiences since serving in the Vietnam War, including symptoms such as difficulties with sleep, hypervigilance, and general anxiety.  The LCPC described the Veteran's claimed stressors and wrote, "These experiences could certainly cause PTSD."

The Board finds that the evidence weighs against a finding that the Veteran has PTSD based on an in-service stressor for the following reasons.  The psychologist who conducted the September 2010 VA examination and the LCPC each explained the reasons for their conclusions based on an examination of the Veteran and an analysis of his claimed stressors.  However, in weighing medical evidence, the Board must also take account of the qualifications of the person opining.   Nieves-Rodriguez, 22 Vet. App. at 304.  This is particularly true with regard to claims for entitlement to service connection for PTSD based on fear of hostile military activity.  38 C.F.R. § 3.304(f)(4) specifically requires that a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  The Board therefore accords more weight to the opinion of the psychologist who performed the September 2010 examination than the LCPC who performed the August 2011 examination.

During the Board hearing, the Veteran's representative challenged the adequacy of the VA examination because there were complaints against the psychologist who performed the examination (including a "congressional complaint") and because the psychologist focused on the Veteran's lack of nightmares.  Hearing Transcript, at 4-5.  As to complaints, the Veteran's representative did not introduce any specific evidence regarding any such complaints, and has therefore not met his burden of rebutting the Board's presumption that the psychologist was competent.  See Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  As to the focus on nightmares, the Board notes that the psychologist found that both cluster B (re-experiencing symptoms and cluster C (avoidance/numbing symptoms) of the CAPS test had not been met.  Therefore, the Board finds that the psychologist did not focus exclusively on nightmares as alleged by the Veteran's representative, and the examination was not inadequate on that basis.

As to the Veteran's lay statements, while veterans are competent to testify as to some matters of diagnosis and etiology, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD).  Consequently, the Veteran's statements as to whether he has PTSD are not competent.

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Id. at 4-5.  In this case, the September 2010 VA psychiatric examiner also diagnosed the Veteran with general anxiety disorder.  The Veteran was also afforded a September 2010 genitourinary examination based on his contention that he had a urinary disorder due to stress, anxiety, and PTSD.  The examiner concluded that the Veteran's subjective report of urinary retention was not likely related to anxiety, stress, or PTSD.  However, the Veteran elaborated that his anxiety disorder was due to his concerns about physical problems that he might develop as a result of his exposure to Agent Orange in Vietnam.  As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f)  (West 2002); 38 C.F.R. § 3.309(e) (2011).  The Board will therefore address the issue of entitlement to service connection for anxiety disorder, to include whether the Veteran has that disability due to his fear of developing physical problems as a result of his Agent Orange exposure.

The September 2010 VA examiner found that the Veteran's generalized anxiety disorder was not related to military service, but did not give an explanation for his conclusion.  Consequently, he was asked to provide an opinion on this question, and did so in December 2010.  He noted the Veteran's contention regarding anxiety about Agent Orange exposure and possible physical problems, including his concern regarding an elevated PSA test and prostate cancer.  In December 2010, after reviewing the claims file including both September 2010 VA examination reports, the psychologist who performed the September 2010 VA psychiatric examination concluded that it was not likely ("less likely than not") that the Veteran's generalized anxiety disorder was related to his anxiety about possible prostate cancer from Agent Orange.  He gave three reasons for this conclusion.  First, the Veteran's prostate condition/urinary retention was not related to service, thus indicating that the Veteran's fears had not yet come to fruition.  Second, there was no medical evidence that the Veteran's anxiety disorder was caused by his fear of possible prostate cancer other than the Veteran's statements following the denial of his claim for entitlement to service connection for PTSD, and the Veteran had reported anxiety related to things other than Agent Orange exposure on the September 2010 VA examination.  Third, there was no diagnosis of or treatment for a mental disorder in any of the Veteran's records for until many years after service.  The psychologist clarified that his conclusion was not that the Veteran was not worried about possible future consequences of Agent Orange exposure, only that these worries in and of themselves do not rise to the level of constituting a mental disorder related to service.

The Board finds that the VA psychologist's December 2010 opinion is entitled to substantial probative weight because he explained the reasons for his conclusions based on an accurate discussion of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  One of these reasons was the lack of evidence of a psychiatric disorder in service or for many years thereafter.  While such a lack of evidence is not in and of itself a basis for concluding that there is a lack of nexus between a current disability and service, it is a valid factor to be considered, by a health care professional as well as the Board.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  The Board notes that the November 1970 separation examination report indicates that psychiatric examination was normal, and there was no contemporaneous report of medical history.  Moreover, the Veteran did not allege psychiatric symptoms when he filed his initial claim for entitlement to service connection for a back disability in December 1970, on the mental status portion of an April 1982 examination relating to possible exposure to toxic chemicals (which was normal, with the Veteran alert, cooperative and oriented to person, place, and time), or at any of the VA examinations prior to his August 2010 claim for entitlement to service connection for a psychiatric disorder.  This silence when otherwise speaking also weighs against the claim, including any argument as to continuity of symptomatology.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for psychiatric disorder, to include PTSD and anxiety disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Knee

The Veteran claims that he has a current left knee disability that is due to his service-connected lumbar spine disability.  He has met the current disability requirement because he has been diagnosed with left knee DJD.  Moreover, the Veteran has been in receipt of service connection for a low back disability effective November 1970.  That disability was previously characterized as residuals of low back strain and is now characterized as degenerative disc disease at (DDD) L3-5 with left leg numbness.  Thus, the only remaining issue with regard to the Veteran's left knee secondary service connection claim is whether his left knee DJD is caused or aggravated by his service-connected lumbar DDD.  For the following reasons, the Board finds that it is not.

In his written statements, the Veteran has indicated that, over many years, he has favored left leg due to his lumbar spine disability.  In his December 2007 statement, the Veteran wrote that his left knee DJD is a direct result of his lower back pain which causes the muscles in his left leg to affect his knee joint, which causes the problems within his knee joint.  Lay witnesses are competent to testify as to their observations, as well as some matters of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011), the Court noted the impropriety of the Board categorically discounting lay testimony and held that the Board is required to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, the Board finds that the Veteran is competent to convey his observation of an association between his low back pain and left leg muscles, and to opine that this has caused his left knee DJD.  Moreover, while the Veteran's statements regarding the precise onset of his left knee pain have been somewhat imprecise, the Board finds that his statements regarding an association between his low back pain and left knee pain are credible.   Consequently, the Board will weigh the Veteran's lay statements in this regard against the medical evidence on this question.

There are two medical opinions as to the claimed relationship between the low back disability and left knee DJD.  In a May 2007 treatment note from the Mountainview Medical Center, a physical therapist recounted the Veteran's report of about a five year history of left knee pain, the progressive worsening of the pain, as well as other symptoms such as clicking and buckling, along with a history of low back pain.  After noting detailed examination findings, the physical therapist opined that the Veteran had left knee pain "which appears to be caused by arthritic changes in the knee, but also by reduced flexibility of the" left iliotibial (IT) band.  Although the physical therapist expressed his opinion somewhat uncertainly and without a detailed rationale, this opinion of a trained professional that the Veteran's left knee pain was due to factors other than his was based on his detailed examination findings and is entitled to some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).

In addition, an advanced practice registered nurse (APRN) prepared a June 2007 VA examination report, which was also signed by a physician.  The June 2007 VA examiner reviewed the claims file, noted the Veteran's military service and his low back strain, reviewed the relevant medical history, in particular his report of onset of a knee condition 5 or 6 years previously, and conducted a detailed review of his medical history and a thorough physical examination.  The examiner diagnosed mild left knee DJD and then opined that the DJD was not likely ("less likely than not") due to or caused by the Veteran's residuals of low back strain.  Based on the fact that the DJD was very mild and the knee pain began in October 2005, she concluded that the DJD was most likely age related.  She then opined that it was not likely ("less likely than not") that that the left knee DJD was permanently worsened by the low back disability "to a level of severity beyond that which would be normally expected during the natural progress of the left knee condition."  She again noted that the DJD was early and mild and likely age related, and also noted the Veteran's report that the pain in his knee was worse when he had flares of back pain, which she opined was likely "referred pain to the knee due to radiculopathy of the lumbar spine, but less likely than not worsened the pathological condition of degenerative joint disease.  As the June 2007 VA examiner gave a thorough explanation of her conclusion that the Veteran's left knee DJD was not likely caused or aggravated  by the low back disability based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Regardless of the value of the physical therapist's May 2007 opinion that the left knee DJD was not caused by the low back disability, the probative value of the specific and reasoned opinion trained health care professional as to a lack of causation or aggravation of the left knee DJD by the low back disability is of greater weight than the more general lay assertions of the Veteran.  Consequently, the weight of the evidence is against the claim for entitlement to service connection for left knee DJD on a secondary basis.

As to whether the Veteran is entitled to service connection for his left knee DJD on a direct or presumptive basis.   In this case, the Veteran has not argued and the evidence does not reflect that he had a knee disability in service or within the one year presumptive period.  There are no notations of complaints, treatment, or diagnoses of a knee disability in service, the November 1970 separation examination report contains normal findings regarding the lower extremities, and the evidence including the Veteran's own statements reflect that knee symptoms did not manifest within the one year presumptive period for arthritis or for many years thereafter.  Furthermore, there is no competent evidence otherwise linking the disability to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for left knee DJD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

Separate rating for left lower extremity numbness/radiculopathy

As indicated above, the Veteran specifically declined to perfect his appeal from the denial of an increased rating for his service connected low back disability.  Consequently, the only issue relating to the low back disability that is before the Board concerns entitlement to a separate rating for left lower extremity numbness/ radiculopathy as neurologic abnormalities associated with the low back disorder.  A brief review of the history of the rating of the low back disability and changes in the law relating to rating neurologic abnormalities associated with back disabilities is required in order to understand the procedural posture of this claim.

The Veteran was granted entitlement to service connection for low back strain in March 1971 and assigned a noncompensable rating.  The Veteran sought increased ratings multiple times, and the rating was eventually increased to 20 percent, effective September 1989.  The Veteran then sought an increased rating for his low back strain as well as entitlement to service connection for left leg numbness, secondary to the service connected low back strain.  At that time, the Veteran's low back disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, applicable to lumbosacral strain.  In June 2000 and again in October 2002, the RO denied entitlement to service connection for left leg numbness, based on its finding that a separate rating was not warranted for the Veteran's complaints of left lower extremity neuropathy/sciatica, because sciatica is a typical symptom of lumbosacral strain and the left leg complaints were therefore part and parcel of the already service connected low back disorder and did not warrant a separate rating.  In its October 2002 decision, the RO recharacterized the low back disability as low back strain to include left leg numbness/radiculopathy, and denied a rating higher than 20 percent because the symptoms did not warrant such a rating under DC 5295.

In June 2007, the Veteran submitted a statement in support of claim (VA Form 21-4138) in which he referred to, among other things, numbness and pain in is left leg.  The RO treated this as a new claim for entitlement to a separate rating for radiculopathy of the left leg, and denied this claim in February 2009.  In the interim between the October 2002 denial and the June 2007 claim, the criteria for rating disabilities of the spine were amended.  Under the new criteria, all disabilities of the spine (other than intervertebral disc syndrome in some circumstances) are rated pursuant the General Rating Formula for Diseases and Injuries of the Spine.  Significantly, Note 1 to the general rating formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In addition, the diagnostic codes were renumbered, with DC 5237 being applicable to lumbosacral strain.

In its February 2009 decision, the RO denied the claim for a separate rating because the mostly normal electromyography (EMG) studies reflected that the Veteran did not have a current diagnosis of left lower extremity radiculopathy.  As indicated above, the RO has sometimes indicated that the Veteran's service connected lumbar spine disability includes left leg numbness/radiculopathy (as in the July 2009 rating decision and on its most recent rating code sheet, i.e., the listing of disabilities subject to compensation attached to the October 2010 denial of entitlement to service connection for other claims), but at other times indicated that the service connected lumbar spine disability includes only left leg numbness, as in the August 2010 SOC.  The rating code sheet also continues to indicate that the Veteran's service connected lumbar spine disability continues to be rated under DC 5295.

The Board understands the RO's decision to deny entitlement to a separate rating for left leg numbness/radiculopathy based on the lack of medical evidence indicating that the Veteran's left leg symptoms are neurologic abnormalities associated with his low back disability.  Note 1 to the general rating formula requires "associated objective neurologic abnormalities," indicating that some medical confirmation of a subjective sensation is required.  However, given the characterization of the service connected lumbar spine disability to include left leg numbness and radiculopathy on the rating code sheet, as well as the fact that rating of a disability of the sciatic nerve anticipates the possibility of lower extremity symptoms that are wholly sensory and equivalent to or less than mild incomplete paralysis of the sciatic nerve, the Board finds that the Veteran's disability picture is more appropriately characterized as including a separate disability of the left lower extremity, to be characterized and rated by the RO in the first instance.  See 38 C.F.R. § 4.124a, DC 8520 (ratings applicable to sciatic nerve include 10 percent for mild incomplete paralysis); 38 C.F.R. § 4.124a, Note preceding schedule of ratings for disease of the peripheral nerves (rating for mild incomplete paralysis is warranted when the involvement is "wholly sensory"); 38 C.F.R. § 4.31 noncompensable rating is authorized in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met).

The Board makes no finding as to the appropriate characterization and rating of the disability at this time, and should the Veteran disagree with the rating assigned for this disability, he is free to appeal such rating to the Board.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.

Entitlement to service connection for a left knee DJD, to include as secondary to service-connected low back disability, is denied.

Entitlement to a separate rating for left lower extremity numbness, claimed as radiculopathy, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


